DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1. 2, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over INTEL CORPORATION, UE-Autonomous Resource Allocation for NR V2X Sidelink Communication, R1-1908635, 3GPP TSG RAN WG1 #98, Prague, Czech Republic, August 17, 2019, (hereinafter Intel) 
In view of LG ELECTRONICS, Discussion on physical layer structure for NR sidelink, R1-1911346, 3GPP TSG RAN WG1 ‘98bis, Chongqing, China, October 22, 2019, (hereinafter LG), both provided by IDS. 

Regarding claim 1. Intel teaches A method performed by a first terminal in a wireless communication system, the method comprising: 
identifying resource pool information configuring a maximum number of slots reserved for physical sidelink shared channel (PSSCH) resources for a sidelink communication; (§2.1.3 page 2, “Number of resources indicated by single SCI is limited by configurable parameter NSCI-MAX = {2, 3, 4} to keep manageable control signaling overhead.”)
transmitting, to a second terminal, (page 1, §2 first para “In Mode-2, UE is expected to decode sidelink control (PSCCH), conduct sidelink measurements to identify occupied resources as well as priority or generalized QoS targets of ongoing transmissions from other UEs.”) sidelink control information (SCI) scheduling a PSSCH based on the resource pool information, (page 3, first bullet Each SCI transmission points to N≤ N_(SCI-MAX)  resources, where N= N_P+N_F+1 is determined by TX UE for each HARQ process or for each SCI transmission)  the SCI including time resource assignment information associated with a slot offset for the PSSCH; (page 3, second bullet, SCI indicates offset to NP resources in the past and NF resources in future relative to the slot used for SCI transmission) and 
Intel does not teach transmitting, to the second terminal, a sidelink data on the PSSCH based on the SCI, wherein a size of a bit field for the time resource assignment information is identified based on the maximum number of the slots configured by the resourcee pool information.
	However, LG teaches 
transmitting, to the second terminal, a sidelink data on the PSSCH based on the SCI, (Page 3, first para,  e.g. PSSCH transmissions indicated by the same SCI,) 
wherein a size of a bit field for the time resource assignment information is identified based on the maximum number of the slots configured by the resourcee pool information. (page 3, line 6, the bit field size for resource allocation of a single PSSCH is given by ⌈log_2⁡(N_sub^SL ) ⌉ where N_sub^SL is the number of sub-channels within a resource pool.)
in order to reduce SCI overhead by implicitly derive parameters based on PSSCH resources (page 3, observation 5)
Intel and LG are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Intel with the technique of implicit parameter signaling in LG in order to reduce control signaling overhead. 

Regarding claim 2. Intel and LG teaches The method of claim 1, Intel teaches wherein the maximum number is configured to one of 2 or 3. (page 2, Proposal 1. 	For blind transmission of a given TB, maximum number of resources (N_(SCI-MAX)) indicated by SCI is configured from the set {2, 3, 4}
But Intel does not teach wherein the resource pool information is included in at least one of pre- configuration, system information, or a radio resource control (RRC) message, 
However, LG teaches 
wherein the resource pool information is included in at least one of pre- configuration, system information, or a radio resource control (RRC) message, (page 18, §2.1.3. above proposal 16 “Considering signaling overhead, candidates of dmrs-AdditionalPosition to be indicated by SCI can be (pre)configured or PC5-RRC configured.”) 
in order to reduce SCI overhead by implicitly derive parameters based on PSSCH resources (page 3, observation 5)
Intel and LG are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Intel with the technique of implicit parameter signaling in LG in order to reduce control signaling overhead. 

Regarding claim 6. Intel teaches A method performed by a second terminal in a wireless communication system, the method comprising: 
receiving, from a first terminal, (page 1, §2 first para “In Mode-2, UE is expected to decode sidelink control (PSCCH), conduct sidelink measurements to identify occupied resources as well as priority or generalized QoS targets of ongoing transmissions from other UEs.”) sidelink control information (SCI) scheduling a physical sidelink shared channel (PSSCH) based on resource pool information for a sidelink communication, (page 3, first bullet Each SCI transmission points to N≤ N_(SCI-MAX)  resources, where N= N_P+N_F+1 is determined by TX UE for each HARQ process or for each SCI transmission)
the SCI including time resource assignment information associated with a slot offset for the PSSCH; and receiving, from the second terminal, a sidelink data on the PSSCH based on the SCI, wherein the resource pool information configures a maximum number of slots reserved for PSSCH resources, (page 3, second bullet, SCI indicates offset to NP resources in the past and NF resources in future relative to the slot used for SCI transmission) and 
Intel does not teach wherein a size of a bit field for the time resource assignment information is identified based on the maximum number of the slots configured by the resource pool information.
However, LG teaches wherein a size of a bit field for the time resource assignment information is identified based on the maximum number of the slots configured by the resource pool information.
 (page 3, line 6, the bit field size for resource allocation of a single PSSCH is given by ⌈log_2⁡(N_sub^SL ) ⌉ where N_sub^SL is the number of sub-channels within a resource pool.)
in order to reduce SCI overhead by implicitly derive parameters based on PSSCH resources (page 3, observation 5)
Intel and LG are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Intel with the technique of implicit parameter signaling in LG in order to reduce control signaling overhead. 

Regarding claim 7. Intel and LG teaches The method of claim 6, Intel teaches wherein the maximum number is configured to one of 2 or 3. (page 2, Proposal 1. 	For blind transmission of a given TB, maximum number of resources (N_(SCI-MAX)) indicated by SCI is configured from the set {2, 3, 4}
Intel does not teach wherein the resource pool information is included in at least one of pre- configuration, system information, or a radio resource control (RRC) message.
However, LG teaches 
wherein the resource pool information is included in at least one of pre- configuration, system information, or a radio resource control (RRC) message, (page 18, §2.1.3. above proposal 16 “Considering signaling overhead, candidates of dmrs-AdditionalPosition to be indicated by SCI can be (pre)configured or PC5-RRC configured.”) 
in order to reduce SCI overhead by implicitly derive parameters based on PSSCH resources (page 3, observation 5)
Intel and LG are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Intel with the technique of implicit parameter signaling in LG in order to reduce control signaling overhead. 

Claim 3, 8, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Intel and LG as applied to claim 1 and 6 above, and further in view of KWAK; Kyuhwan et al. US PGPUB 20200288435 A1.
Regarding claim 3. Intel and LG teaches The method of claim 2, but it does not teach  wherein, in case that the maximum number is configured to 2, the size of the bit field is identified as 5 bits, and wherein, in case that the maximum number is configured to 3, the size of the bit field is identified as 9 bits.
However, Kwak teaches 
in case that the maximum number is configured to 2, the size of the bit field is identified as 5 bits, and wherein, in case that the maximum number is configured to 3, the size of the bit field is identified as 9 bits.  (page 11, table 6 after [0153] “Time resource assignment - 5 bits when the value of the higher layer parameter maxNumResource is configured to 2; otherwise 9 bits when the value of the higher layer parameter maxNumResource is configured to 3, as defined in subclause x.x.x of [6, TS 38.214].) 
in order to reduce latency and power consumption by kept blind decoding period to a minimum ([0129])
Intel and Kwak are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Intel with the technique of time resource assignment in Kwak in order to reduce latency and power consumption. 

Regarding claim 8. Intel and LG teaches The method of claim 7, but they don’t teach wherein, in case that the maximum number is configured to 2, the size of the bit field is identified as 5 bits, and wherein, in case that the maximum number is configured to 3, the size of the bit field is identified as 9 bits.
However, Kwak teaches 
in case that the maximum number is configured to 2, the size of the bit field is identified as 5 bits, and wherein, in case that the maximum number is configured to 3, the size of the bit field is identified as 9 bits.  (page 11, table 6 after [0153] “Time resource assignment - 5 bits when the value of the higher layer parameter maxNumResource is configured to 2; otherwise 9 bits when the value of the higher layer parameter maxNumResource is configured to 3, as defined in subclause x.x.x of [6, TS 38.214].) 
in order to reduce latency and power consumption by kept blind decoding period to a minimum ([0129])
Intel and Kwak are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Intel with the technique of time resource assignment in Kwak in order to reduce latency and power consumption. 

Regarding claim 11. Intel teaches A first terminal in a wireless communication system, identify resource pool information configuring a maximum number of slots reserved for physical sidelink shared channel (PSSCH) resources for a sidelink communication, (§2.1.3 page 2, “Number of resources indicated by single SCI is limited by configurable parameter NSCI-MAX = {2, 3, 4} to keep manageable control signaling overhead.”)
transmit, to a second terminal, (page 1, §2 first para “In Mode-2, UE is expected to decode sidelink control (PSCCH), conduct sidelink measurements to identify occupied resources as well as priority or generalized QoS targets of ongoing transmissions from other UEs.”) sidelink control information (SCI) scheduling a PSSCH based on the resource pool information, (page 3, first bullet Each SCI transmission points to N≤ N_(SCI-MAX)  resources, where N= N_P+N_F+1 is determined by TX UE for each HARQ process or for each SCI transmission)  the SCI including time resource assignment information associated with a slot offset for the PSSCH, (page 3, second bullet, SCI indicates offset to NP resources in the past and NF resources in future relative to the slot used for SCI transmission) 
Intel does not teach 
the first terminal comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver and configured to:
transmit, to the second terminal, a sidelink data on the PSSCH based on the SCI, wherein a size of a bit field for the time resource assignment information is identified based on the maximum number of the slots configured by the resource pool information.
However, LG teaches 
transmit, to the second terminal, a sidelink data on the PSSCH based on the SCI, wherein a size of a bit field for the time resource assignment information is identified based on the maximum number of the slots configured by the resource pool information. (Page 3, first para,  e.g. PSSCH transmissions indicated by the same SCI,) 
wherein a size of a bit field for the time resource assignment information is identified based on the maximum number of the slots configured by the resourcee pool information. (page 3, line 6, the bit field size for resource allocation of a single PSSCH is given by ⌈log_2⁡(N_sub^SL ) ⌉ where N_sub^SL is the number of sub-channels within a resource pool.)
in order to reduce SCI overhead by implicitly derive parameters based on PSSCH resources (page 3, observation 5)
Intel and LG are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Intel with the technique of implicit parameter signaling in LG in order to reduce control signaling overhead. 
Intel and LG does not teach the first terminal comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver and
However, Kwak teaches 
the first terminal comprising: a transceiver (Fig. 17, Transceiver 106) configured to transmit and receive a signal; and a controller coupled with the transceiver (Fig. 17, processor 102) 
in order to reduce latency and power consumption by kept blind decoding period to a minimum ([0129])
Intel and Kwak are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Intel with the technique of time resource assignment in Kwak in order to reduce latency and power consumption. 

Regarding claim 12. Intel, LG and Kwak teaches The first terminal of claim 11, Intel teaches wherein the maximum number is configured to one of 2 or 3. (page 2, Proposal 1. 	For blind transmission of a given TB, maximum number of resources (N_(SCI-MAX)) indicated by SCI is configured from the set {2, 3, 4}
But Intel does not teach wherein the resource pool information is included in at least one of pre- configuration, system information, or a radio resource control (RRC) message, 
However, LG teaches 
wherein the resource pool information is included in at least one of pre- configuration, system information, or a radio resource control (RRC) message, (page 18, §2.1.3. above proposal 16 “Considering signaling overhead, candidates of dmrs-AdditionalPosition to be indicated by SCI can be (pre)configured or PC5-RRC configured.”) 
in order to reduce SCI overhead by implicitly derive parameters based on PSSCH resources (page 3, observation 5)
Intel and LG are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Intel with the technique of implicit parameter signaling in LG in order to reduce control signaling overhead. 

Regarding claim 13. Intel, LG and Kwak teaches The first terminal of claim 12, but Intel and LG doesn’t teach wherein, in case that the maximum number is configured to 2, the size of the bit field is identified as 5 bits, and wherein, in case that the maximum number is configured to 3, the size of the bit field is identified as 9 bits.
However, Kwak teaches 
in case that the maximum number is configured to 2, the size of the bit field is identified as 5 bits, and wherein, in case that the maximum number is configured to 3, the size of the bit field is identified as 9 bits.  (page 11, table 6 after [0153] “Time resource assignment - 5 bits when the value of the higher layer parameter maxNumResource is configured to 2; otherwise 9 bits when the value of the higher layer parameter maxNumResource is configured to 3, as defined in subclause x.x.x of [6, TS 38.214].) 
in order to reduce latency and power consumption by kept blind decoding period to a minimum ([0129])
Intel and Kwak are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Intel with the technique of time resource assignment in Kwak in order to reduce latency and power consumption. 

Regarding claim 16. Intel teaches A second terminal in a wireless communication system, receive, from a first terminal, (page 1, §2 first para “In Mode-2, UE is expected to decode sidelink control (PSCCH), conduct sidelink measurements to identify occupied resources as well as priority or generalized QoS targets of ongoing transmissions from other UEs.”) sidelink control information (SCI) scheduling a physical sidelink shared channel (PSSCH) based on resource pool information for a sidelink communication, (page 3, first bullet Each SCI transmission points to N≤ N_(SCI-MAX)  resources, where N= N_P+N_F+1 is determined by TX UE for each HARQ process or for each SCI transmission)
 the SCI including time resource assignment information associated with a slot offset for the PSSCH, (page 3, second bullet, SCI indicates offset to NP resources in the past and NF resources in future relative to the slot used for SCI transmission) and 
Intel does not teach 
the second terminal comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver 
receive, from the second terminal, a sidelink data on the PSSCH based on the SCI, wherein the resource pool information configures a maximum number of slots reserved for PSSCH resources, and
However, LG teaches 
receive, from the second terminal, a sidelink data on the PSSCH based on the SCI, (Page 3, first para,  e.g. PSSCH transmissions indicated by the same SCI,) 
wherein the resource pool information configures a maximum number of slots reserved for PSSCH resources, (page 3, line 6, the bit field size for resource allocation of a single PSSCH is given by ⌈log_2⁡(N_sub^SL ) ⌉ where N_sub^SL is the number of sub-channels within a resource pool.)
in order to reduce SCI overhead by implicitly derive parameters based on PSSCH resources (page 3, observation 5)
Intel and LG are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Intel with the technique of implicit parameter signaling in LG in order to reduce control signaling overhead. 
Intel and LG does not teach 
the second terminal comprising: a transceiver configured to transmit and receive a signal; and a controller coupled with the transceiver 
However, Kwak teaches 
the second terminal comprising: a transceiver configured to transmit and receive a signal; (Fig. 17, transceiver 206) and a controller coupled with the transceiver (Ibid. Processor 202) in order to reduce latency and power consumption by kept blind decoding period to a minimum ([0129])
Intel and Kwak are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Intel with the technique of time resource assignment in Kwak in order to reduce latency and power consumption. 

Regarding claim 17. Intel, LG and Kwak teaches The second terminal of claim 16, intel teaches  wherein the maximum number is configured to one of 2 or 3. (page 2, Proposal 1. 	For blind transmission of a given TB, maximum number of resources (N_(SCI-MAX)) indicated by SCI is configured from the set {2, 3, 4}
But intel does not teach 
wherein the resource pool information is included in at least one of pre- configuration, system information, or a radio resource control (RRC) message.
However, LG teaches wherein the resource pool information is included in at least one of pre- configuration, system information, or a radio resource control (RRC) message, (page 18, §2.1.3. above proposal 16 “Considering signaling overhead, candidates of dmrs-AdditionalPosition to be indicated by SCI can be (pre)configured or PC5-RRC configured.”) 
in order to reduce SCI overhead by implicitly derive parameters based on PSSCH resources (page 3, observation 5)
Intel and LG are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Intel with the technique of implicit parameter signaling in LG in order to reduce control signaling overhead. 

Regarding claim 18. Intel and LG and Kwak The second terminal of claim 17, and Intel and LG doesn’t teach wherein, in case that the maximum number is configured to 2, the size of the bit field is identified as 5 bits, and wherein, in case that the maximum number is configured to 3, the size of the bit field is identified as 9 bits.
However, Kwak teaches 
in case that the maximum number is configured to 2, the size of the bit field is identified as 5 bits, and wherein, in case that the maximum number is configured to 3, the size of the bit field is identified as 9 bits.  (page 11, table 6 after [0153] “Time resource assignment - 5 bits when the value of the higher layer parameter maxNumResource is configured to 2; otherwise 9 bits when the value of the higher layer parameter maxNumResource is configured to 3, as defined in subclause x.x.x of [6, TS 38.214].) 
in order to reduce latency and power consumption by kept blind decoding period to a minimum ([0129])
Intel and Kwak are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Intel with the technique of time resource assignment in Kwak in order to reduce latency and power consumption. 

Claim 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Intel and LG as applied to claim 1 and 6 above, and further in view of HWANG; Daesung et al. US PGPUB 20220077991 A1.

Regarding claim 4. Intel and LG teaches The method of claim 1, and Intel teaches wherein the slot offset is a time offset in units of slots with respect to a first slot in which the SCI is transmitted, (page 3, second bullet, ●	SCI indicates offset to NP resources in the past and NF resources in future relative to the slot used for SCI transmission) and 
Intel and LG doesn’t teach wherein a value of a field including the time resource assignment information is a time resource indicator value (TRIV).
However, Hwang teaches
wherein a value of a field including the time resource assignment information is a time resource indicator value (TRIV).
([0178] Table 9 shows an example of RIV for time resource allocation in case that up to three PSSCH resources are allocated.
TABLE-US-00009 TABLE 9 Proposal 4′: For time resource assignment, when N.sub.MAX is 3,…  )
	In order for UE to efferently perform sidelink operation by not subject to missed SCI transmissions ([0015] see also [0154] “If it is assumed that the transmitting UE uses resource indication value (RIV) method-based resource allocation, the receiving UE may ignore the corresponding resource indication or the corresponding resource reservation for a PSSCH resource indicated/represented by an unused state value.) 
	Intel and Hwang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Intel with the technique of TRIV in Hwang in order for UE to efficiently perform sidelink operation. 

Regarding claim 9. Intel and LG teaches The method of claim 6, and Intel teaches wherein the slot offset is a time offset in units of slots with respect to a first slot in which the SCI is received, page 3, second bullet, ●	SCI indicates offset to NP resources in the past and NF resources in future relative to the slot used for SCI transmission) and 
Intel and LG doesn’t teach wherein a value of a field including the time resource assignment information is a time resource indicator value (TRIV).
However, Hwang teaches
wherein a value of a field including the time resource assignment information is a time resource indicator value (TRIV).
([0178] Table 9 shows an example of RIV for time resource allocation in case that up to three PSSCH resources are allocated.
TABLE-US-00009 TABLE 9 Proposal 4′: For time resource assignment, when N.sub.MAX is 3,…  )
	In order for UE to efferently perform sidelink operation by not subject to missed SCI transmissions ([0015] see also [0154] “If it is assumed that the transmitting UE uses resource indication value (RIV) method-based resource allocation, the receiving UE may ignore the corresponding resource indication or the corresponding resource reservation for a PSSCH resource indicated/represented by an unused state value.) 
	Intel and Hwang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Intel with the technique of TRIV in Hwang in order for UE to efficiently perform sidelink operation. 

Claim 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Intel and LG and Kwak as applied to claim 11 and 16 above, and further in view of HWANG; Daesung et al. US PGPUB 20220077991 A1.

Regarding claim 14. Intel, LG and Kwak teaches The first terminal of claim 11, Intel teaches wherein the slot offset is a time offset in units of slots with respect to a first slot in which the SCI is transmitted, (page 3, second bullet, ●	SCI indicates offset to NP resources in the past and NF resources in future relative to the slot used for SCI transmission) and 
Intel, LG and Kwak doesn’t teach wherein a value of a field including the time resource assignment information is a time resource indicator value (TRIV).
However, Hwang teaches
wherein a value of a field including the time resource assignment information is a time resource indicator value (TRIV).
([0178] Table 9 shows an example of RIV for time resource allocation in case that up to three PSSCH resources are allocated.
TABLE-US-00009 TABLE 9 Proposal 4′: For time resource assignment, when N.sub.MAX is 3,…  )
	In order for UE to efferently perform sidelink operation by not subject to missed SCI transmissions ([0015] see also [0154] “If it is assumed that the transmitting UE uses resource indication value (RIV) method-based resource allocation, the receiving UE may ignore the corresponding resource indication or the corresponding resource reservation for a PSSCH resource indicated/represented by an unused state value.) 
	Intel and Hwang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Intel with the technique of TRIV in Hwang in order for UE to efficiently perform sidelink operation. 

Regarding claim 19. Intel and LG and Kwak teaches The second terminal of claim 16, and Intel teaches wherein the slot offset is a time offset in units of slots with respect to a first slot in which the SCI is received, (page 3, second bullet, ●	SCI indicates offset to NP resources in the past and NF resources in future relative to the slot used for SCI transmission) and 
Intel, LG and Kwak does not teach wherein a value of a field including the time resource assignment information is a time resource indicator value (TRIV).
However, Hwang teaches
wherein a value of a field including the time resource assignment information is a time resource indicator value (TRIV).
([0178] Table 9 shows an example of RIV for time resource allocation in case that up to three PSSCH resources are allocated.
TABLE-US-00009 TABLE 9 Proposal 4′: For time resource assignment, when N.sub.MAX is 3,…  )
	In order for UE to efferently perform sidelink operation by not subject to missed SCI transmissions ([0015] see also [0154] “If it is assumed that the transmitting UE uses resource indication value (RIV) method-based resource allocation, the receiving UE may ignore the corresponding resource indication or the corresponding resource reservation for a PSSCH resource indicated/represented by an unused state value.) 
	Intel and Hwang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Intel with the technique of TRIV in Hwang in order for UE to efficiently perform sidelink operation. 

Allowable Subject Matter
Claims 5, 10, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468